DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 08, 2022 has been entered. 

Response to Amendment
Claims 1, 4 and 8-15 have been amended. Claims 18 and 21 have been cancelled. Claim 22 has been newly added. Claims 1-17 and 22 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruentzig (US Pub No. 2017/0049164 A1) in view of Jansen et al. (Jansen; US Pub No. 2017/0225055 A1).
As per claim 1, Gruentzig teaches a personnel monitoring and reporting system, comprising:
a computing unit worn by an operator (paragraph [0058], lines 3-4), the computing unit comprising a processor (Fig. 3B, Controller) and a transceiver (paragraph [0310], lines 1-2), wherein the computing unit is electrically coupled to a pair of electrical contacts worn by the operator (paragraph [0319], lines 5-13);
a physiological sensor in communication with the computing unit (paragraph [0280]: body sensors), wherein the physiological sensor is (paragraph [0433], lines 7-8; paragraph [0434], lines 12-15), wherein the physiological sensor transmits one or more health conditions of the operator to the computing unit (paragraph [0280], lines 1-6); and
… the computing unit transmits (paragraph [0292], lines 11-13; paragraph [0310], lines 1-3) .
	Gruentzig does not expressly teach a rip cord having a conductive strip that is removably connected across the pair of electrical contacts with the conductive strip electrically coupling the pair of electrical contacts removal of the rip cord electrically decouples the pair of electrical contacts , responsive to the electrical decoupling of the pair of electrical contacts.
	Jansen teaches a rip cord (Fig. 2, Cord 109) having a conductive strip that is removably connected across the pair of electrical contacts with the conductive strip electrically coupling the pair of electrical contacts (Figs. 2 and 3, Connectors 103, Shunt 105) removal of the rip cord electrically decouples the pair of electrical contacts , responsive to the electrical decoupling of the pair of electrical contacts (paragraph [0019], lines 15-22).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the safety device as taught by Jansen, since Jansen states in paragraph [0009] that such a modification would result in providing a select operation based upon a detected condition for aiding in a user’s safety.
As per claim 3, Gruentzig in view of Jansen further teaches the personnel monitoring and reporting system of claim 1, wherein the physiological sensor comprises a pulse detector (Gruentzig, paragraph [0401], lines 7-9).
As per claim 6, Gruentzig in view of Jansen further teaches,the personnel monitoring and reporting system of claim 1, wherein the transceiver is comprised of a radio antenna (Gruentzig, paragraph [0310], lines 1-2).
As per claim 22, (see rejection of claim 1 above) a personnel monitoring and reporting system, comprising:
a computing unit worn by an operator, the computing unit comprising a processor and a transceiver, wherein the computing unit is electrically coupled to a pair of electrical contacts worn by the operator; and
a rip cord having a conductive strip that is removably connected across the pair of electrical contacts with the conductive strip electrically coupling the pair of contacts, wherein removal of the rip cord electrically decouples the pair of electrical contacts, and wherein, responsive to the electric decoupling of the pair of electrical contacts, the computing unit transmits a distress signal through the transceiver.


Claims 2, 5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruentzig in view of Jansen as applied above and further in view of Ostrow (US Pub No. 2021/0219909 A1).
As per claim 2, Gruentzig in view of Jansen teaches the personnel monitoring and reporting system of claim 1.  
Gruentzig in view of Jansen does not expressly teach wherein the computing unit comprises a sensor port, wherein the physiological sensor is connected to the sensor port of the computing unit by a sensor cable.
Ostrow teaches wherein the computing unit comprises a sensor port, wherein the physiological sensor is connected to the sensor port of the computing unit by a sensor cable (paragraph [0037], lines 12-18).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the sensor connection as taught by Ostrow, since it is well known in the art that wired connections provide reliable communication between components.
As per claim 5, Gruentzig in view of Jansen teaches the personnel monitoring and reporting system of claim 1.
Gruentzig in view of Jansen does not expressly teach wherein the transceiver is comprised of a Bluetooth transceiver.
Ostrow teaches wherein the transceiver is comprised of a Bluetooth transceiver (paragraph [0022], lines 12-17).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the Bluetooth communication was taught by Ostrow, since Ostrow states in paragraph [0022] that the use of Bluetooth technology would allow for communications through frequencies utilized by government agencies, military, law enforcement agencies, emergency, and/or public service networks.
As per claim 7, Gruentzig in view of Jansen teaches the personnel monitoring and reporting system of claim 1.
Gruentzig in view of Jansen does not expressly teach wherein the transceiver is comprised of a cellular communications unit.
Ostrow teaches wherein the transceiver is comprised of a cellular communications unit (paragraph [0022], lines 1-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the cellular communication as taught by Ostrow, since Ostrow states that the use of cellular communications would allow for use of commercial wireless technology.
As per claim 8, Gruentzig in view of Jansen teaches the personnel monitoring and reporting system of claim 1.
Gruentzig in view of Jansen does not expressly teach further comprising a personnel display unit communicatively interconnected with the computing unit, wherein the personnel display unit is 
Ostrow teaches further comprising a personnel display unit communicatively interconnected with the computing unit, wherein the personnel display unit is (paragraph [0025], lines 1-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the wearable device as taught by Ostrow, since Ostrow states in paragraph [0025] that such a modification would result in allowing a user to monitor their condition.
As per claim 9, Gruentzig in view of Jansen, and further in view of Ostrow further teaches the personnel monitoring and reporting system of claim 8, wherein the personnel display unit comprises a display screen that displays information about the operator (Ostrow, paragraph [0025], lines 1-14).
As per claim 10, Gruentzig in view of Jansen, and further in view of Ostrow further teaches the personnel monitoring and reporting system of claim 9, wherein the display screen additionally displays (Gruentzig, paragraph [0310], lines 1-7).
As per claim 11, Gruentzig in view of Jansen, and further in view of Ostrow further teaches the personnel monitoring and reporting system of claim 8, wherein the personnel display unit is (Ostrow, paragraph [0029], lines 3-4).
As per claim 12, Gruentzig in view of Jansen, and further in view of Ostrow further teaches the personnel monitoring and reporting system of claim 8, wherein the computing unit includes a first power port and the personnel display unit includes a second power port interconnected by a power cable to the first port enabling  to power the personnel display unit (Ostrow, paragraph [0030], lines 6-9: providing power to other components, i.e. display, through computing module; paragraph [0037], lines 11-14: wired connection).
As per claim 13, Gruentzig in view of Jansen, and further in view of Ostrow further teaches the personnel monitoring and reporting system of claim 12, wherein the computing unit  includes includes a second signal port interconnected by a power cable to the first signal port enabling to control (Ostrow, paragraph [0030], lines 6-9: providing power to other components, i.e. display, through computing module; paragraph [0037], lines 11-14: wired connection).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruentzig in view of Jansen as applied above, and further in view of Huang et al. (Huang; US Pub No. 2014/0320311 A1).
As per claim 4, Gruentzig in view of Jansen teaches the personnel monitoring and reporting system of claim 1.
Gruentzig in view of Jansen does not expressly teach wherein the computing unit comprises a memory slot for receiving a memory card, the memory card storing a software update that is read by 
Huang teaches wherein the computing unit comprises a memory slot for receiving a memory card, the memory card storing a software update that is read by (paragraph [0104], lines 1-13).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the information storage mechanism as taught by Huang, since Huang states in paragraph [0104] that such a modification would result in allowing software and data to be transferred to a computing module.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruentzig in view of Jansen, Maryfield et al. (Maryfield; US Pub No. 2014/0109458 A1) and Benattar (US Pub No. 2016/0161594 A1).
As per claim 14, Gruentzig teaches a personnel monitoring and reporting system, comprising:
a computing unit adapted to be secured to an operator (paragraph [0058], lines 3-4), the computing unit comprising a processor (Fig. 3B, Controller) and a transceiver (paragraph [0310], lines 1-2), wherein the computing unit is electrically coupled to a pair of electrical contacts worn by the operator;
a physiological sensor in communication with the computing unit (paragraph [0280]: body sensors), and wherein the physiological sensor is configured to be in physical contact with the operator (paragraph [0433], lines 7-8; paragraph [0434], lines 12-15), wherein the physiological sensor is adapted to transmit one or more health conditions of the operator to the computing unit (paragraph [0280], lines 1-6)…
the computing unit transmits a distress signal through the transceiver (paragraph [0292], lines 11-13; paragraph [0310], lines 1-3);
a personnel display unit in communication with the computing unit, the personnel display unit comprising a display screen for displaying a location and status of the operator (paragraph [0057], lines 14-17; paragraph [0310], lines 1-7)…
a weapon adapted to be carried by the operator (Fig. 2).
	Gruentzig does not expressly teach a rip cord having a conductive strip that is removably connected across the pair of electrical contacts to electrically couple the pair of electrical contacts, wherein removal of the rip cord electrically decouples the pair of electrical contacts, and wherein, responsive to the electrical decoupling of the pair of electrical contacts… and one or more team members, and wherein the personnel display unit is adapted to worn on a wrist of an operator… and
a laser targeting system connected to the weapon, the laser targeting system including an operator-actuated laser emitter that identifies 
	Jansen teaches a rip cord (Fig. 2, Cord 109) having a conductive strip that is removably connected across the pair of electrical contacts to electrically couple the pair of electrical contacts, wherein removal of the rip cord electrically decouples the pair of electrical contacts (Figs. 2 and 3, Connectors 103, Shunt 105), and wherein, responsive to the electrical decoupling of the pair of electrical contacts (paragraph [0019], lines 15-22).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the safety device as taught by Jansen, since Jansen states in paragraph [0009] that such a modification would result in providing a select operation based upon a detected condition for aiding in a user’s safety.
Maryfield teaches and
a laser targeting system connected to the weapon, the laser targeting system including an operator-actuated laser emitter that identifies (paragraph [0036]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the signal emitter as taught by Maryfield, since Maryfield states in paragraph [0036] that such a modification would result in determining an operator is properly aimed at a target.
	Benattar teaches and one or more team members, and wherein the personnel display unit is adapted to worn on a wrist of an operator (paragraph [0097]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the display as taught by Benattar, in order to monitor the location of multiple team members on a wrist-mounted display.
As per claim 15, Gruentzig in view of Jansen, Maryfield and Benattar further teaches the personnel monitoring and reporting system of claim 14, wherein the laser targeting system comprises a laser range finder that detects (Maryfield, paragraphs [0035] & [0037]).
As per claim 16, Gruentzig in view of Jansen, Maryfield and Benattar further teaches the personnel monitoring and reporting system of claim 15, wherein the laser targeting system comprises an electronic compass (Maryfield, paragraph [0034], lines 5-8).
As per claim 17, Gruentzig in view of Jansen, Maryfield and Benattar further teaches the personnel monitoring and reporting system of claim 14, wherein the laser targeting system is wirelessly connected to the computing unit (Maryfield, paragraph [0024]; paragraph [0032], lines 1-8).




Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684